       Case 2:21-cv-02113-JAR-TJJ Document 11 Filed 05/10/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



JARED NALLY and
THE INDIAN LEADER ASSOCIATION,

                              Plaintiffs,

               vs.                                                 Case No. 21-2113-JAR-TJJ

RONALD J. GRAHAM, in his individual and
official capacity as President of Haskell Indian
Nations University,

HASKELL INDIAN NATIONS UNIVERSITY,

TONY L. DEARMAN, in his official capacity as
Director of the Bureau of Indian Education, and

THE BUREAU OF INDIAN EDUCATION,

                              Defendants.


                                   ENTRY OF APPEARANCE

       COMES NOW Terra D. Morehead, Assistant United States Attorneys for the District of

Kansas, and hereby enters her appearance as an attorney for the Defendants. Copies of all

pleadings and correspondence should be served on her at the office of the United States Attorney,

as shown below.
Case 2:21-cv-02113-JAR-TJJ Document 11 Filed 05/10/21 Page 2 of 3




                                    Respectfully submitted,

                                    DUSTON J. SLINKARD
                                    Acting United States Attorney
                                    District of Kansas

                                     s/ Terra D. Morehead
                                    Terra D. Morehead
                                    Assistant United States Attorney
                                    500 State Ave., Suite 360
                                    Kansas City, KS 66101
                                    Ks.S.Ct. No. 12759
                                    Tele: 913-551-6730
                                    Fax: 913-551-6541
                                    Email: Terra.Morehead@usdoj.gov

                                    Attorney for the Defendants




                                2
       Case 2:21-cv-02113-JAR-TJJ Document 11 Filed 05/10/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I further certify that on May 10, 2021, the foregoing document and the notice of electronic

filing were served by using the CM/ECF system which will send a notice of electronic filing to the

following:

Darpana M. Sheth
Foundation for Individual Rights in Education
700 Pennsylvania Avenue SE
Washington, DC 20003
215-717-3473
Fax: 215-717-3440
Email: darpana.sheth@thefire.org

Katlyn A. Patton
Foundation for Individual Rights in Education
510 Walnut Street, Suite 1250
Philadelphia, PA 19106
215-717-3473
Fax: 215-717-3440
Email: katlyn.patton@thefire.org

Stephen D. Bonney
Bonney Arbitration & Mediation
5542 Crestwood Drive
Kansas City, MO 64110
816-363-3675
Email: sdbonney@outlook.com
Attorneys for Plaintiff

                                                    s/ Terra D. Morehead
                                                    Terra D. Morehead
                                                    Assistant United States Attorney




                                                3
